Case 1:20-cv-01218-JRS-DML Document 1 Filed 04/21/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

ANGELA PICKETT,                       )
                                      )
               Plaintiff,             )
                                      )
        vs.                           )   CASE NO.:      1:20-cv-1218
                                      )
TARGET CORPORATION,                   )
                                      )
               Defendant.             )


                                 NOTICE OF REMOVAL
                       __________________________________________

        Defendant, Target Corporation (“Target”), by counsel, respectfully removes the State

Court case filed under Cause No.: 18C04-2003-PL-000034 to the United States District Court,

Southern District of Indiana, Indianapolis Division, and in support hereof states:

        1.     On or about March 18, 2020, Angela Pickett, (“Plaintiff”) a citizen of the State of

Indiana, filed a Summons and Complaint against Target in Delaware Circuit Court #4, under Cause

No.: 18C04-2003-PL-000034. (Copies of the State Court filings are attached hereto as Exhibit

“A”).

        2.     The Summons and Complaint were served on Target via certified mail; however,

the date of service is unknown as the court’s docket does not reflect service. On or about March

30, 2020, undersigned counsel entered his Appearance on behalf of Target.

        3.     The parties are of diverse citizenship:

                   a. Plaintiff is domiciled in the State of Indiana. (Complaint, para. 1)
Case 1:20-cv-01218-JRS-DML Document 1 Filed 04/21/20 Page 2 of 4 PageID #: 2




                   b. Target is a corporation incorporated pursuant to the laws of the State of

                       Minnesota with a principal place of business located in Minneapolis,

                       Minnesota. (Complaint, para. 2)

                   c. There are no other named parties.

       4.      This is a personal injury action. According to the Complaint, on or about October

28, 2019, Plaintiff alleges that, as a result of Target’s negligence, she slipped and fell on a liquid

substance which had allegedly accumulated on the floor of the store, which caused her to sustain

bodily injuries. (Complaint, para. 4 and 6).

       5.      Plaintiff seeks damages including, but not limited to, various injuries, medical

expenses, pain and suffering and permanent injuries. (Complaint, para.8).

       6.      The amount in controversy in this case exceeds $75,000.00, exclusive of interest

and costs.

       7.      A removing Defendant need only show by a preponderance of the evidence facts

that suggest the $75,000 jurisdictional amount set forth in 28 U.S.C. § 1332 has been satisfied.

Carroll v. Stryker Corp., 658 F.3d 675, 680 (7th Cir. 2011). Once it has made this showing,

jurisdiction will be defeated only if it appears to a legal certainty that the stakes of the lawsuit do

not exceed $75,000. Id. The legal-certainty test sets the bar high for excluding federal subject-

matter jurisdiction, and for good reason: District Courts should not get bogged down at the time

of removal in evaluating claims on the merits to determine if jurisdiction exists. Id. at 680-81.

       8.      The amount in controversy has been met in this situation as Plaintiff has alleged

various damages, resulting from allegedly slipping and falling on a liquid substance which had

accumulated on the floor at Defendant’s store. Plaintiff contends that she suffered physical

injuries, medical expenses, pain and suffering and permanent injuries. (Complaint, para.8). Under



                                                  2
Case 1:20-cv-01218-JRS-DML Document 1 Filed 04/21/20 Page 3 of 4 PageID #: 3




any reasonable estimation of how a jury could value the elements of damages as alleged in

Plaintiff’s Complaint, the amount in controversy requirement has been satisfied.

         9.     This Court has original jurisdiction under 28 U.S.C. § 1332 for the reasons set forth

above.

         10.    Target filed a Motion for Extension of Time to respond to Plaintiff’s Complaint in

the Delaware Circuit Court #4 on March 30, 2020.

         11.    This Notice of Removal is being filed in the United States District Court for the

Southern District of Indiana, Indianapolis Division, the District Court of the United States for the

district and division within which the state court action is pending, as required by 28 U.S.C. §§

1446(a) and 1441(a).

         12.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will be served upon Plaintiff’s counsel. A copy of the Notice of Removal will be filed

with the Clerk of the Delaware Circuit Court #4 of the State of Indiana.

         13.    This Notice of Removal is being filed within thirty (30) days after Target received

Plaintiff’s Complaint and learned that the amount in controversy exceeds $75,000.00.

         14.    This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure, as required by 28 U.S.C. § 1446(a).

         WHEREFORE, Target Corporation, by counsel, respectfully requests that this action be

duly removed to this Court, and that it proceed herein.

                                              Respectfully submitted,

                                              COOTS HENKE & WHEELER, P.C.


                                              /s/ Jeffrey S. Zipes
                                              Jeffrey S. Zipes     # 15303-29
                                              Attorney for Defendant


                                                  3
Case 1:20-cv-01218-JRS-DML Document 1 Filed 04/21/20 Page 4 of 4 PageID #: 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2020, a copy of the foregoing Notice of Removal was
filed electronically. Notice of this filing will be sent to the following persons by e-mail
transmission.

                            Mr. Jason R. Delk
                            Ms. Megan M. McCooe
                            DELK McNALLY, LLP
                            211 S. Walnut Street
                            Muncie, IN 47305



                                                   /s/ Jeffrey S. Zipes
                                                  Jeffrey S. Zipes



COOTS, HENKE & WHEELER, P.C.
255 East Carmel Drive
Carmel, IN 46032
(317) 844-4693
(317) 573-5385 fax
Email: jzipes@chwlaw.com




                                              4
